Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Attorney James J. Merrick, Reg#: 43,801 on 09/02/22.
The application has been amended as follows: 

Amend claims 12 & 16-18  as follows:

	12. A display device, comprising: 
	a display panel including a rear surface and a front surface, the front surface being provided with a display surface and including a folding axis extending in a first direction; 
	a first barrier member disposed on the rear surface of the display panel and having a modulus of about 1 gigapascals (GPa) to about 300 GPa; 
	a first coupling member including a first coupling portion and a second coupling portion disposed on a rear surface of the first barrier member; and 
	a metal plate disposed on a rear surface of the first coupling member and including a first plate portion and a second plate portion which are arranged in a second direction crossing the first direction and a connection portion connecting the first plate portion and the second plate portion, 
	a third coupling member disposed on a rear surface of the metal plate; 
	a second barrier member disposed on a rear surface of the third coupling member; 
	a fourth coupling member disposed on a rear surface of the second barrier member; and 
	a heat dissipation member disposed on a rear surface of the fourth coupling member, 
	wherein the first coupling member does not overlap the connection portion in a plan view.

	16. The display device of claim [[12]]15, 
	wherein the fourth coupling member includes a third coupling portion overlapping the first plate portion and a fourth coupling portion spaced apart from the third coupling portion and overlapping the second plate portion in the plan view, 
	the third coupling portion and the fourth coupling portion are spaced apart from each other by a second spacing interval, and 
	the second spacing interval is equal to or greater than a width of the connection portion.  

	17. The display device of claim [[12]]16, further comprising: a fifth coupling member disposed on a rear surface of the heat dissipation member; and 
	a cushion member disposed on a rear surface of the fifth coupling member, 	wherein the cushion member includes a first cushion portion overlapping the first plate portion and a second cushion portion spaced apart from the first cushion portion and overlapping the second plate portion in the plan view, 
	the first cushion portion and the second cushion portion are spaced apart from each other by a third spacing interval, and 
	the third spacing interval overlaps the connection portion in the plan view.  

	18. (Currently amended) A display device, comprising: 
	a display panel including a rear surface and a front surface, the front surface being provided with a display surface and including a folding axis extending in a first direction; 
	a first coupling member and a second coupling member, the second coupling member disposed on the rear surface of the display panel; 
	a first barrier member disposed on a rear surface of the second coupling member; [[a]]the first coupling member disposed on a rear surface of the first barrier member; member and a thickness of the second coupling member is greater than about 1 µm and equal to or less than about 80 µm, and wherein in a state where the display panel is folded, the connection portion of the metal plate contacts the first barrier member.  
Allowable Subject Matter

2.	Claims 1-20 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 12 & 18 and at least in part, because 	Independent claim 1 recites the limitations: “…a first barrier member disposed on the rear surface of the display panel and having a modulus of about 1 gigapascals (GPa) to about 300 GPa; a first coupling member disposed on a rear surface of the first barrier member; and a metal plate disposed on a rear surface of the first coupling member and including a first plate portion and a second plate portion which are arranged in a second direction crossing the first direction and a connection portion connecting the first plate portion and the second plate portion, wherein the first coupling member does not overlap the connection portion in a plan view, and wherein in a state where the display panel is folded, the connection portion of the metal plate contacts the first barrier member.”,
	Independent claim 12 recites the limitations: “a first barrier member disposed on the rear surface of the display panel and having a modulus of about 1 gigapascals (GPa) to about 300 GPa; a first coupling member including a first coupling portion and a second coupling portion disposed on a rear surface of the first barrier member; and a metal plate disposed on a rear surface of the first coupling member and including a first plate portion and a second plate portion which are arranged in a second direction crossing the first direction and a connection portion connecting the first plate portion and the second plate portion, a third coupling member disposed on a rear surface of the metal plate; a second barrier member disposed on a rear surface of the third coupling member; a fourth coupling member disposed on a rear surface of the second barrier member; and a heat dissipation member disposed on a rear surface of the fourth coupling member, wherein the first coupling member does not overlap the connection portion in a plan view.”, and 
	Independent claim 18 recites the limitations: “…a first barrier member disposed on a rear surface of the second coupling member; the first coupling member disposed on a rear surface of the first barrier member; and a metal plate disposed on a rear surface of the first coupling member and including a first plate portion and a second plate portion which are arranged in a second direction crossing the first direction and a connection portion connecting the first plate portion and the second plate portion, wherein a sum of a thickness of the first coupling member and a thickness of the second coupling member is greater than about 1 µm and equal to or less than about 80 µm, and wherein in a state where the display panel is folded, the connection portion of the metal plate contacts the first barrier member.”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 12 & 18 are believed to render said claim(s) and all claims depending therefrom (claims 2-11, 13-17, & 19-20) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835